DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 15 July 2022.  In view of this communication and the amendment concurrently filed, claims 11-20 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed on 15 July 2022, have been fully considered but are not persuasive.
The Applicant’s first argument (page 7 of the Remarks) states that the title has been amended to be more indicative of the claimed invention.  The new title is acceptable and the previous objection thereto has been withdrawn.
The Applicant’s second argument (pages 8-11 of the Remarks) alleges that Nakamura does not disclose the recessed portion as recited in claim 11 as amended.  This argument is persuasive and the previous grounds of rejection under 35 U.S.C. 102 have been withdrawn.  However, new grounds of rejection under 35 U.S.C. 103 have been made below.
The Applicant’s third argument (pages 11-12 of the Remarks) alleges that the new limitations of claim 11 cannot possibly be rejected under 35 U.S.C. 103 because “nowhere in Nakamura et al. is there any teaching or suggestion of any reason or motivation” to incorporate the newly recited features.  This argument is unpersuasive because the motivation for a combination need not originate in the primary reference.  Further, the argument alleges that the Akutsu reference does not disclose the additional features when Akutsu clearly disclosed a portion, recessed radially outwards, on the lower surface of its motor casing (fig. 1; the housing expands radially outwards in the vicinity of the water jacket).  Thus, this argument is unpersuasive and the claims have been rejected in view of the combination of Nakamura and Akutsu, as stated below.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11-13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2013/0145879 A1), hereinafter referred to as “Nakamura”, in view of Akutsu et al. (JP 2005-278319 A), hereinafter referred to as “Akutsu”.
Regarding claim 11, Nakamura discloses a motor unit [2] (fig. 1-3; ¶ 0018) comprising: 
a motor [4] including a rotor [10] to rotate about a motor axis extending in a horizontal direction, and a stator [44] radially outside of the rotor [10] (fig. 1; ¶ 0022); 
a gear [20/22/24] connected to the rotor [10] (fig. 1; ¶ 0021); 

    PNG
    media_image1.png
    504
    758
    media_image1.png
    Greyscale

a housing [6/8] including a housing space [37/50/52] to house the motor [4] and the gear [20/22/24] (fig. 1; ¶ 0019, 0022, 0025-0026); 
oil [arrows] in a vertically lower region of the housing space [37/50/52] (¶ 0023-0025); and 
an oil passage [50/52] to lead the oil [arrows] from the vertically lower region of the housing space [37/50/52] to be fed to the motor [4] (fig. 1; ¶ 0029); 
wherein the housing space [37/50/52] includes: 
a motor chamber [37] to house the motor [4] (fig. 1; ¶ 0022); and 
a gear chamber to house the gear [20/22/24] (fig. 1; ¶ 0025); 
the housing [6/8] includes a partition [30] to divide the motor chamber [37] and the gear chamber (fig. 1; ¶ 0022-0023); 
a bottom portion of the motor chamber [37] is higher than a bottom portion of the gear chamber (fig. 1); 
a portion of the oil [arrows] fed to the motor [4] is in a vertically lower region of the motor chamber [37] (fig. 1; ¶ 0022); 
a vertically lower region of the partition [30] includes a partition opening [36] to bring the gear chamber and the motor chamber [37] into communication with each other (fig. 1; ¶ 0022); and 
the partition opening [36] is structured such that a rise in a liquid surface of the oil [arrows] in the vertically lower region of the motor chamber [37] causes an increase in an amount of transfer of the oil [arrows] from the motor chamber [37] to the gear chamber through the partition opening [36] (fig. 1; ¶ 0022, “When a lubrication oil is accumulated in the third oil reservoir 37 over a predetermined amount, the lubrication oil flows through the outflow opening 36”);
the housing [6/8] includes a motor housing [6] portion (fig. 1; ¶ 0019); and 
the motor housing portion [6] includes a peripheral wall portion [28] which has a cylindrical shape extending along an outer circumferential surface of the stator [44] (fig. 1-3; ¶ 0022).
Nakamura does not disclose a recessed portion, which is recessed radially outward, is defined in an inner peripheral surface of the peripheral wall portion [28]; the recessed portion extends along the horizontal direction; and a portion of the partition opening [36] is located radially adjacent to the recessed portion.
Akutsu discloses a motor unit [1] comprising a motor [20] having a stator [21] and a partition opening [11c] between a motor chamber and a gear chamber (fig. 1; ¶ 0014), further comprising a housing [10] including a motor housing portion [11] (fig. 1; ¶ 0013); 
the motor housing portion [11] includes a peripheral wall portion [11] which has a cylindrical shape extending along an outer circumferential surface of the stator [21] (fig. 1, 4; ¶ 0013);  
a recessed portion [rp], which is recessed radially outward, is defined in an inner peripheral surface of the peripheral wall portion [11] (annotated fig. 1; ¶ 0020-0022; the inner surface of the motor housing is recessed radially outward in the vicinity of the water jacket [71] to provide space for accommodating the cooling channels); 
the recessed portion [rp] extends along the horizontal direction (fig. 1); and 

    PNG
    media_image2.png
    546
    840
    media_image2.png
    Greyscale

a portion of a partition opening [11c] is located radially adjacent to the recessed portion [rp] (fig. 1; the partition opening is located just radially inward of the recessed portion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the peripheral wall portion of the motor housing portion of Nakamura having a recessed portion as taught by Akutsu.  Doing so would accommodate a water jacket around the entirety of the stator, rather than just one side as in Nakamura, thereby absorbing more heat from the stator (¶ 0020 of Akutsu) and improving the overall cooling of the motor.
Regarding claim 12, Nakamura, in view of Akutsu, discloses the motor unit [2] according to claim 11, as stated above, wherein the partition opening [36] allows the oil [arrows] to be transferred to the gear chamber through a first region thereof lower than the liquid surface of the oil in the vertically lower region of the motor chamber [37] (fig. 1; ¶ 0022, the oil flows once the liquid surface in [37] rises above the lower surface of [36]); and 
an increase in an area of the first region is caused by a rise in the liquid surface of the oil in the vertically lower region of the motor chamber [37] (fig. 1, 3; the higher the surface of the liquid in [37], the greater the area of the opening [36] that will be submerged).
Regarding claim 13, Nakamura, in view of Akutsu, discloses the motor unit [2] according to claim 12, as stated above, wherein the area of the first region is structured to increase when the liquid surface of the oil has reached a first liquid level higher than a lower end of the stator [44] and lower than a lower end of the rotor [10] (fig. 1, 3; ¶ 0022; the opening [36] is located wholly between the lower end of the rotor and the lower end of the stator; thus, the opening [36] begins to fill when the liquid level reaches a first point, and is completely filled when the liquid level reaches a second, higher, point that is still between the lower ends of the rotor and the stator).
Regarding claim 16, Nakamura, in view of Akutsu, discloses the motor unit [2] according to claim 11, as stated above, wherein the oil passage [50/52] includes a first oil passage [50] structured such that an amount of transfer of the oil to the motor chamber [37] therethrough varies depending on a vehicle speed (fig. 1; ¶ 0025-0026; oil is scooped from the first passage by rotation of the gear [24], based on the rotation speed of the shaft), and a second oil passage [52] structured such that an amount of transfer of the oil to the motor chamber [37] therethrough varies regardless of the vehicle speed (fig. 1; ¶ 0029, 0031; oil is drawn from the second passage by the oil pump, which can be an electric pump independent from the rotation speed of the shaft, ¶ 0052).
Regarding claim 17, Nakamura, in view of Akutsu, discloses the motor unit [2] according to claim 16, as stated above, wherein the first oil passage [70] includes a scraping-up channel [61] along which the oil is transferred to the motor chamber [37] by the gear [20/22/24] scraping up the oil (fig. 1; ¶ 0025-0026 0028); and 
the second oil passage [52] is structured to transfer the oil to the motor chamber [37] through an electric pump (fig. 1; ¶ 0029, 0031; oil is drawn from the second passage by the oil pump, which can be an electric pump independent from the rotation speed of the shaft, ¶ 0052).
Regarding claim 18, Nakamura, in view of Akutsu, discloses the motor unit [2] according to claim 16, as stated above, wherein the second oil passage [52] is structured to start the transfer of the oil to the motor chamber [37] therethrough when the motor [4] is started (¶ 0052).
Regarding claim 19, Nakamura, in view of Akutsu, discloses the motor unit [2] according to claim 11, as stated above, wherein, when the motor [4] is in operation, the oil is fed to the motor [4] through the oil passage [50/52] to lower a level of a liquid surface of the oil in the vertically lower region of the gear chamber, and raise a level of the liquid surface of the oil in the vertically lower region of the motor chamber [37] (fig. 1; ¶ 0034-0035; transferring oil out of the gear chamber and into the motor chamber, as shown by the dashed/dotted lines, inherently lowers the oil level in the gear chamber and raises the oil level in the motor chamber); and 
when the motor [4] is in a stopped state, feeding of the oil to the motor [4] is stopped to raise the level of the liquid surface of the oil in the vertically lower region of the gear chamber, and lower the level of the liquid surface of the oil in the vertically lower region of the motor chamber [37] (fig. 1; ¶ 0034-0035; transferring oil out of the motor chamber and into the gear chamber, as shown by the solid lines, inherently lowers the oil level in the motor chamber and raises the oil level in the gear chamber).
Regarding claim 20, Nakamura, in view of Akutsu, discloses the motor unit [2] according to claim 19, as stated above, wherein a lower end of the partition opening [36] is higher than the level of the liquid surface of the oil in the gear chamber when the motor [4] is at rest (fig. 1).  
Nakamura does not disclose that a lower end of the partition opening [36] is lower than a lower end of the stator [44].
Akutsu further discloses a motor unit [1] comprising the motor [20] having the stator [21] and the partition opening [11c] between a motor chamber and a gear chamber (fig. 1; ¶ 0014), wherein a lower end of the partition opening [11c] is lower than a lower end of the stator [21] (fig. 1; ¶ 0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the motor unit of Nakamura having its partition opening with its lower end positioned lower than a lower end of the stator as taught by Akutsu, in order to allow the oil level height to be easily controlled thereby making draining of the oil very easy when performing maintenance (¶ 0032 of Akutsu).

    PNG
    media_image3.png
    514
    794
    media_image3.png
    Greyscale

Allowable Subject Matter
Claim(s) 14-15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 14, and all claims dependent thereon, the prior art does not disclose, inter alia, the motor unit according to claim 13, wherein the partition opening includes a first opening and a second opening higher than the first opening; and 
the second opening has a greater width along a horizontal direction than the first opening, and a lower end of the second opening is at the first liquid level.
Regarding claim 15, and all claims dependent thereon, the prior art does not disclose, inter alia, the motor unit according to claim 13, wherein the partition opening includes an elongated hole extending along an up-down direction, and an expansion portion broader than the elongated hole along a horizontal direction, and joined to the elongated hole on an upper side of the elongated hole; and 
a lower end of the expansion portion is at the first liquid level.
While the prior art discloses partition openings of various shapes (e.g. circular, oval, etc.), it does not disclose the partition opening as claimed above, comprising first and second openings where one opening is elongated in the vertical direction and the other opening is elongated in the horizontal direction.  This arrangement, designed to vary the oil flow rate between the two openings, is neither anticipated nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Ahn et al. (US 2018/0163846 A1) discloses a motor unit comprising motors and a gear unit, wherein oil is circulated from the gear unit to the motor unit via two passages, one passage located above the motor unit and dripping oil onto the stator windings and the other passage located within the motor shaft.
Tokunaga et al. (US 2013/0334912 A1) discloses a motor unit comprising a cooling structure, wherein oil is circulated via two passages, one passage located above the motor unit and dripping oil onto the stator windings and the other passage located within the motor shaft to circulate oil through the rotor.
Hara et al. (US 6,201,365 B1) discloses a motor unit comprising a cooling structure, wherein oil is circulated via two passages, one passage located above the motor unit and dripping oil onto the stator windings and the other passage located within the motor shaft to circulate oil through the rotor.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834